Citation Nr: 1421055	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-05 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to March 26, 2008 for the grant of service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to June 1970.  The Veteran died in February 2012, and the appellant has been accepted as a substitute claimant for purposes of processing the claim to completion pursuant to 38 U.S.C.A. § 5121A.  See March 2012 correspondence from the RO.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that rating decision, the RO granted service connection for multiple sclerosis residuals, effective from March 26, 2008.  The Veteran disagreed with the effective date assigned for the grant(s) of service connection and this appeal ensued.  In subsequent statements received prior to his death in February 2012, the Veteran claimed error in the February 1993 rating decision denying service connection for multiple sclerosis.  This claim of whether there was clear and unmistakable error (CUE) in the February 1993 rating decision that denied service connection for multiple sclerosis remained pending and unadjudicated at the time of the Veteran's death.  

In June 2013, the appellant and his brother testified at a personal hearing before the undersigned Veterans Law Judge at VA's Central Office in Washington, D.C.  A transcript of their testimony is associated with the record.  At the hearing, the appellant pointed out that the Veteran had always believed that there was clear error in the February 1993 rating decision that denied the Veteran's initial claim of service connection for multiple sclerosis.  Therefore, the issue of CUE in the February 1993 decision denying service connection for multiple sclerosis was raised by the Veteran prior to his death.  See September 2009 Notice of Disagreement and attached statement; and, July 2009 addendum to the NOD.  As the appellant in this case has been designated a proper substitute claimant, the claims may be processed to completion.  However, the Board does not currently have jurisdiction to address the CUE issue in the first instance, and it is therefore referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2013).

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the issue of entitlement to an effective date prior to March 26, 2008 for the grant of service connection for multiple sclerosis remained pending before the Board, the appellant raised the issue of CUE in the February 1993 RO rating decision that denied the Veteran's initial July 1992 claim of service connection for multiple sclerosis.  This matter has not yet been adjudicated at the RO and the Board therefore does not have jurisdiction to address the CUE issue at this time.  

Because the earlier effective date issue is dependent on the outcome of the CUE claim, the two issues are inextricably intertwined and the Board must defer the claim for entitlement to an effective date prior to March 26, 2008 for the grant of service connection of multiple sclerosis until the RO addresses the CUE issue in the first instance.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  After completion of any development deemed appropriate, adjudicate the appellant's claim of CUE in the February 1993 RO rating decision that denied service connection for multiple sclerosis.  If the determination of this claim is unfavorable, the appellant and his representative must be notified of his appellate rights and be provided an appropriate amount of time to respond.  

2.  Then, the Veteran's effective date claims must be readjudicated.  If the determination of either claim remains unfavorable, the appellant and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



